Exhibit 10.5

EXECUTION COPY

SECURITY AGREEMENT

Dated August 31, 2007

From

The Grantors referred to herein

as Grantors

to

PRIDES CAPITAL FUND I, L.P.

as Purchaser



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

Section 1.

 

Grant of Security

   1

Section 2.

 

Security for Obligations

   6

Section 3.

 

Grantors Remain Liable

   6

Section 4.

 

Delivery and Control of Security Collateral

   6

Section 5.

 

Maintaining the Account Collateral

   7

Section 6.

 

Representations and Warranties

   7

Section 7.

 

Further Assurances

   11

Section 8.

 

As to Equipment and Inventory

   11

Section 9.

 

Insurance

   11

Section 10.

 

Post-Closing Changes; Collections on Receivables

   12

Section 11.

 

As to Intellectual Property Collateral

   13

Section 12.

 

Voting Rights; Dividends; Etc.

   15

Section 13.

 

As to Letter-of-Credit Rights

   16

Section 14.

 

Commercial Tort Claims

   16

Section 15.

 

Transfers and Other Liens; Additional Shares

   16

Section 16.

 

Purchaser Appointed Attorney in Fact

   17

Section 17.

 

Purchaser May Perform

   17

Section 18.

 

The Purchaser’s Duties

   17

Section 19.

 

Remedies

   18

Section 20.

 

Indemnity and Expenses

   20

Section 21.

 

Amendments; Waivers; Additional Grantors; Etc.

   21

Section 22.

 

Notices, Etc.

   21

Section 23.

 

Continuing Security Interest; Assignments under the Note

   22

Section 24.

 

Release; Termination

   22

Section 25.

 

Execution in Counterparts

   22

Section 26.

 

Governing Law

   22

 

i



--------------------------------------------------------------------------------

Schedules

    

Schedule I

   -   Investment Property

Schedule II

   -   Pledged Deposit Accounts

Schedule III

   -   Intellectual Property

Schedule IV

   -   Commercial Tort Claims

Schedule V

   -   Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

Schedule VI

   -   Locations of Equipment and Inventory

Schedule VII

   -   Letters of Credit

Exhibits

    

Exhibit A

   -   Form of Intellectual Property Security Agreement

Exhibit B

   -   Form of Intellectual Property Security Agreement Supplement

Exhibit C

   -   Form of Security Agreement Supplement

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS SECURITY AGREEMENT dated August 31, 2007 is made by eDiets.com, Inc., a
Delaware corporation (the “Company”) and the other parties listed on the
signature pages hereof (the Company and the parties so listed being,
collectively, the “Grantors”), to Prides Capital Fund I, L.P., as purchaser (the
“Purchaser”).

PRELIMINARY STATEMENTS.

(1) The Purchaser has purchased a $10,000,000 Senior Secured Note dated the date
hereof (the “Note”) issued by the Company (said note, as it may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time, being the “Note”) pursuant to a Note Purchase Agreement dated the date
hereof (the “Note Purchase Agreement”) between the Company and the Purchaser.
Each Grantor (other than the Company) has entered into a guaranty dated the date
hereof (or a supplement thereto) (the “Guaranty”) in favor of the Purchaser
pursuant to which such Grantor has guaranteed the obligations of the Company
under the Note.

(2) Each Grantor is the owner of the shares of capital stock (the “Initial
Pledged Equity”) set forth opposite such Grantor’s name on and as otherwise
described in Part I of Schedule I hereto.

(3) Each Grantor is the owner of the deposit accounts (the “Pledged Deposit
Accounts”) set forth opposite such Grantor’s name on Schedule II hereto.

(4) The Company owns an account (the “Securities Account”) in which it maintains
securities or other investments.

(5) It is a condition precedent to the purchase of the Note that the Grantors
shall have granted the security interest contemplated by this Agreement. Each
Grantor will derive substantial direct and indirect benefit from the financing
provided by the Note.

(6) Terms defined in the Note and not otherwise defined in this Agreement are
used in this Agreement as defined in the Note. Further, unless otherwise defined
in this Agreement or in the Note, terms defined in Article 8 or 9 of the UCC (as
defined below) are used in this Agreement as such terms are defined in such
Article 8 or 9. “UCC” means the Uniform Commercial Code as in effect from time
to time in the State of New York; provided that, if perfection or the effect of
perfection or non perfection or the priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non perfection or priority.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Purchaser to purchase the Note, each Grantor hereby agrees with the Purchaser as
follows:

Section 1. Grant of Security. Each Grantor hereby grants to the Purchaser a
security interest in such Grantor’s right, title and interest in and to the
following, in each case, as to each type of property described below, whether
now owned or hereafter acquired by such Grantor, wherever located, and whether
now or hereafter existing or arising (collectively, the “Collateral”):

(a) all equipment owned by the Company in all of its forms, including, without
limitation, all machinery, tools, motor vehicles, furniture and fixtures, and
all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);



--------------------------------------------------------------------------------

(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor), and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);

(c) all accounts, chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, securities accounts, letter-of-credit
rights, general intangibles (including, without limitation, payment intangibles)
and other obligations of any kind, whether or not arising out of or in
connection with the sale or lease of goods or the rendering of services and
whether or not earned by performance, and all rights now or hereafter existing
in and to all supporting obligations and in and to all security agreements,
mortgages, liens, leases, letters of credit and other contracts securing or
otherwise relating to the foregoing property (any and all of such accounts,
chattel paper, instruments, deposit accounts, securities accounts,
letter-of-credit rights, general intangibles and other obligations, to the
extent not referred to in clause (d) below, being the “Receivables,” and any and
all such supporting obligations, security agreements, mortgages, liens, leases,
letters of credit and other contracts being the “Related Contracts”);

(d) the following (the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;

(ii) all additional shares of capital stock and other equity interests from time
to time acquired by such Grantor in any manner (such shares and other equity
interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and

 

- 2 -



--------------------------------------------------------------------------------

the certificates, if any, representing such additional shares or other equity
interests, and all dividends, distributions, return of capital, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other equity interests and all warrants, rights or options issued thereon or
with respect thereto;

(iii) all indebtedness from time to time owed to such Grantor (the “Pledged
Debt”) and the instruments evidencing such indebtedness, and all interest, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

(iv) the Securities Account, all security entitlements with respect to all
financial assets from time to time credited to the Securities Account, and all
financial assets, and all dividends, distributions, return of capital, interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
security entitlements or financial assets and all warrants, rights or options
issued thereon or with respect thereto; and

(v) all other investment property (as defined in the UCC) (including, without
limitation, all (A) securities, whether certificated or uncertificated,
(B) security entitlements, (C) securities accounts, (D) commodity contracts and
(E) commodity accounts) in which such Grantor has now, or acquires from time to
time hereafter, any right, title or interest in any manner, and the certificates
or instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto;

(e) the Pledged Deposit Accounts and all funds and financial assets from time to
time credited thereto (including, without limitation, all cash equivalents), and
all certificates and instruments, if any, from time to time representing or
evidencing the Pledged Deposit Account (collectively, the “Account Collateral”);

(f) the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the

 

- 3 -



--------------------------------------------------------------------------------

grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law),
together, in each case, with the goodwill symbolized thereby (“Trademarks”);

(iii) all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered (“Copyrights”);

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

(v) all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information (collectively, “Trade Secrets”), and all other
intellectual, industrial and intangible property of any type, including, without
limitation, industrial designs and mask works;

(vi) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule III hereto, together with all reissues,
divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof;

(vii) all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(viii) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Grantor, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth in Schedule III hereto (“IP Agreements”);
and

(ix) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

 

- 4 -



--------------------------------------------------------------------------------

(g) the commercial tort claims described in Schedule IV hereto (together with
any commercial tort claims as to which the Grantors have complied with the
requirements of Section 14, the “Commercial Tort Claims Collateral”);

(h) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

(i) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (g) of this Section 1) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the
Purchaser is the loss payee thereof), or any indemnity, warranty or guaranty,
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing Collateral, and (B) cash.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, (a) any Intellectual Property Collateral, if the grant of such
security interest shall constitute or result in the abandonment, invalidation or
rendering unenforceable any right, title or interest of such Grantor therein;
(b) any account, general intangible, permit, instrument, promissory note,
chattel paper, license, contract or agreement to which such Grantor is a party
or any of its rights or interests thereunder, including, without limitation,
with respect to any pledged partnership interests or any pledged limited
liability company interests, to the extent, but only to the extent, that such a
grant would, under the terms of such account, general intangible, permit,
instrument, promissory note, chattel paper, license, contract or agreement
(including, without limitation, any partnership agreements or any limited
liability company agreements), or otherwise, be prohibited by or result in a
breach or termination of the terms of, or constitute a default under or
termination of any such account, general intangible, permit, instrument,
promissory note, chattel paper, license, contract or agreement (other than to
the extent that any such term would be rendered ineffective pursuant to
Section 9-406 of the UCC (or any successor provision) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code of the
United States) or principles of equity) or would otherwise constitute a
violation of law, regulation or policy; provided, however, that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and each Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect; (c) any of the outstanding capital stock of a “controlled foreign
corporation” as defined in the Internal Revenue Code of 1986, as amended from
time to time (each, a “Controlled Foreign Corporation”), in excess of 65% of the
voting power of all classes of capital stock of such Controlled Foreign
Corporation entitled to vote; (d) all equipment and other property to the
extent, but only to the extent, that such a grant would, under the terms of any
contract or agreement to which such Grantor is a party in connection with
certain industrial revenue obligations, be prohibited by or would otherwise
result in a breach or termination of the terms of, or constitute a default under
or termination of any such contract or agreement or would otherwise constitute a
violation of law, regulation or policy; provided, however, that immediately upon
the ineffectiveness, lapse or termination of any such provision precluding the
grant of security interest on such property, the Collateral shall include, and
each Grantor shall

 

- 5 -



--------------------------------------------------------------------------------

be deemed to have granted a security interest in, all such rights and interests
as if such provision had never been in effect; or (e) any governmental permit or
franchise that prohibits liens or other encumbrances on or collateral assignment
of such permit or franchise.

Section 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all obligations of such Grantor now or hereafter
existing under the Note or the Guaranty, as the case may be, whether direct or
indirect, absolute or contingent, and whether for principal, interest, fees,
premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such Obligations being the “Secured Obligations”).
Without limiting the generality of the foregoing, this Agreement secures, as to
each Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Grantor to the Purchaser under the Note
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving a
Grantor.

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Purchaser of any
of the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral and
(c) the Purchaser shall not have any obligation or liability under the contracts
and agreements included in the Collateral by reason of this Agreement or any
other agreement executed in connection herewith, nor shall the Purchaser be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

Section 4. Delivery and Control of Security Collateral. (a) All certificates or
instruments representing or evidencing Security Collateral shall be delivered to
and held by the Purchaser pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Purchaser. The Purchaser shall have the right at any time to exchange
certificates or instruments representing or evidencing Security Collateral for
certificates or instruments of smaller or larger denominations.

(b) With respect to any Security Collateral that constitutes an uncertificated
security, the relevant Grantor will cause the issuer thereof either (i) to
register the Purchaser as the registered owner of such security or (ii) to agree
with such Grantor and the Purchaser that such issuer will comply with
instructions with respect to such security originated by the Purchaser without
further consent of such Grantor, such agreement to be in form and substance
satisfactory to the Purchaser (such agreement being an “Uncertificated Security
Control Agreement”).

(c) With respect to the Securities Account and any Security Collateral that
constitutes a security entitlement as to which the Purchaser is not the
securities intermediary, the relevant Grantor, at Purchaser’s request, will
cause the securities intermediary with respect to such Account or security
entitlement either (i) to identify in its records the Purchaser as the
entitlement holder thereof or

 

- 6 -



--------------------------------------------------------------------------------

(ii) to agree with such Grantor and the Purchaser that such securities
intermediary will comply with entitlement orders originated by the Purchaser
without further consent of such Grantor, such agreement to be in form and
substance satisfactory to the Purchaser (a “Securities Account Control
Agreement” or “Securities/Deposit Account Control Agreement,” respectively).

(d) Upon the request of the Purchaser, each Grantor will notify each issuer of
Security Collateral granted by it hereunder that such Security Collateral is
subject to the security interest granted hereunder.

Section 5. Maintaining the Account Collateral. Subject to Section 3.12 of the
Note Purchase Agreement, so long as any amount remains outstanding under the
Note, each Grantor will maintain deposit accounts only with a bank that has
agreed with such Grantor and Purchaser to comply with instructions originated by
the Purchaser directing the disposition of funds in such deposit account without
the further consent of such Grantor, such agreement to be in form and substance
satisfactory to the Purchaser (a “Deposit Account Control Agreement”); provided,
however, this Section 5 shall not apply to deposit accounts (i) with an
aggregate balance of no more than $50,000 at any time or (ii) operated solely as
a payroll account.

Section 6. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) Such Grantor’s exact legal name, location, chief executive office, type of
organization, jurisdiction of organization and organizational identification
number is set forth in Schedule V hereto. Such Grantor has no trade names other
than as listed on Schedule V hereto.

(b) Such Grantor is the legal and beneficial owner of the Collateral granted or
purported to be granted by it free and clear of any lien, claim, option or right
of others, except for the security interest created under this Agreement or
permitted under the Note or the Note Purchase Agreement. Except as previously
disclosed to Purchaser, no effective financing statement or other instrument
similar in effect covering all or any part of such Collateral or listing such
Grantor or any trade name of such Grantor as debtor is on file in any recording
office, except such as may have been filed in favor of the Purchaser relating to
the Note or Guaranty.

(c) All of the Equipment and Inventory of such Grantor are located at the places
specified therefor in Schedule VI hereto or at another location as to which such
Grantor has complied with the requirements of Section 6(a). Such Grantor has
exclusive possession and control of its Equipment and Inventory, other than
Inventory stored at any leased premises or warehouse for which a landlord’s or
warehouseman’s agreement, in form and substance satisfactory to the Purchaser,
is in effect.

(d) None of the Receivables is evidenced by a promissory note that has not been
disclosed to the Purchaser.

 

- 7 -



--------------------------------------------------------------------------------

(e) If such Grantor is an issuer of Security Collateral, such Grantor confirms
that it has received notice of the security interest granted hereunder.

(f) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non assessable. None of the
Pledged Debt pledged by such Grantor hereunder is evidenced by promissory notes.

(g) The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding capital stock of the issuers thereof
indicated on Schedule I hereto.

(h) Such Grantor has no investment property (as defined in the UCC), other than
the investment property described in Part II of Schedule I hereto and additional
investment property as to which such Grantor has complied with the requirements
of Section 4.

(i) Such Grantor is not a beneficiary or assignee under any letter of credit,
other than the letters of credit described in Schedule VII hereto and additional
letters of credit as to which such Grantor has complied with the requirements of
Section 13.

(j) This Agreement creates in favor of the Purchaser a valid security interest
in the Collateral granted by such Grantor, securing the payment of the Secured
Obligations; all filings and other actions (including, without limitation,
(A) actions necessary to obtain control of Collateral as provided in Sections
9-104, 9-105, 9-106 and 9-107 of the UCC and (B) actions necessary to perfect
the Purchaser’s security interest with respect to Collateral evidenced by a
certificate of title) necessary to perfect the security interest in the
Collateral granted by such Grantor have been duly made or taken and are in full
force and effect; and such security interest is first priority.

(k) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
such Grantor, (ii) the perfection or maintenance of the security interest
created hereunder (including the first priority nature of such security
interest), except for the filing of financing and continuation statements under
the UCC, which financing statements have been or will promptly be filed and are
in full force and effect, the recordation of the Intellectual Property Security
Agreements referred to in Section 11(f) with the U.S. Patent and Trademark
Office and the U.S. Copyright Office, which Agreements have been or will
promptly be recorded and are in full force and effect, and the actions described
in Section 4 with respect to the Security Collateral, which actions have been
taken and are in full force and effect, or (iii) the exercise by the Purchaser
of its voting or other rights provided for in this Agreement or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally.

 

- 8 -



--------------------------------------------------------------------------------

(l) The Inventory that has been produced or distributed by such Grantor has been
produced in compliance with all requirements of applicable law, including,
without limitation, the Fair Labor Standards Act, if applicable.

(m) As to itself and its Intellectual Property Collateral:

(i) To such Grantor’s knowledge, the operation of such Grantor’s business as
currently conducted or as contemplated to be conducted and the use of the
Intellectual Property Collateral in connection therewith do not conflict with,
infringe, misappropriate, dilute, misuse or otherwise violate the intellectual
property rights of any third party.

(ii) To such Grantor’s knowledge, such Grantor is the exclusive owner of all
right, title and interest in and to the Intellectual Property Collateral, and is
entitled to use all Intellectual Property Collateral subject only to the terms
of the IP Agreements.

(iii) The Intellectual Property Collateral set forth on Schedule III hereto
includes all of the patents, patent applications, domain names, trademark
registrations and applications, copyright registrations and applications and IP
Agreements owned by such Grantor as of the date hereof.

(iv) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part, and to the best of such
Grantor’s knowledge, is valid and enforceable. Such Grantor is not aware of any
uses of any item of Intellectual Property Collateral that could be expected to
lead to such item becoming invalid or unenforceable.

(v) Such Grantor has made or performed all filings, recordings and other acts
and has paid all required fees and taxes to maintain and protect its interest in
each and every item of Intellectual Property Collateral in full force and effect
throughout the world, and to protect and maintain its interest therein
including, without limitation, recordations of any of its interests in the
Patents and Trademarks with the U.S. Patent and Trademark Office and in
corresponding national and international patent offices, and recordation of any
of its interests in the Copyrights with the U.S. Copyright Office and in
corresponding national and international copyright offices. To its knowledge,
such Grantor has used proper statutory notice in connection with its use of each
patent, trademark and copyright in the Intellectual Property Collateral.

(vi) To the best of such Grantor’s knowledge, no claim, action, suit,
investigation, litigation or proceeding has been asserted or is pending or
threatened against such Grantor (i) based upon or challenging or seeking to deny
or restrict the Grantor’s rights in or use of any of the Intellectual Property
Collateral, (ii) alleging that the Grantor’s rights in or use of the
Intellectual Property Collateral or that any services provided by, processes
used by, or products manufactured or sold by, such Grantor infringe,
misappropriate, dilute, misuse or otherwise violate any patent, trademark,
copyright or any other

 

- 9 -



--------------------------------------------------------------------------------

proprietary right of any third party, or (iii) alleging that the Intellectual
Property Collateral is being licensed or sublicensed in violation or
contravention of the terms of any license or other agreement. No third-party is
engaging in any activity that infringes, misappropriates, dilutes, misuses or
otherwise violates the Intellectual Property Collateral or the Grantor’s rights
in or use thereof. Except as set forth on Schedule III hereto, such Grantor has
not granted any license, release, covenant not to sue, non-assertion assurance,
or other right to any third-party with respect to any part of the Intellectual
Property Collateral. The consummation of the transactions contemplated by the
Transaction Documents will not result in the termination or impairment of any of
the Intellectual Property Collateral.

(vii) With respect to each IP Agreement: (A) such IP Agreement is valid and
binding and in full force and effect and represents the entire agreement between
the respective parties thereto with respect to the subject matter thereof;
(B) such IP Agreement will not cease to be valid and binding and in full force
and effect on terms identical to those currently in effect as a result of the
rights and interest granted herein, nor will the grant of such rights and
interest constitute a breach or default under such IP Agreement or otherwise
give any party thereto a right to terminate such IP Agreement; (C) such Grantor
has not received any notice of termination or cancellation under such IP
Agreement; (D) such Grantor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured; (E) such
Grantor has not granted to any other third party any rights, adverse or
otherwise, under such IP Agreement; and (F) neither such Grantor nor any other
party to such IP Agreement is in breach or default thereof in any material
respect, and no event has occurred that, with notice or lapse of time or both,
would constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.

(viii) To the best of such Grantor’s knowledge, (A) none of the Trade Secrets of
such Grantor has been used, divulged, disclosed or appropriated to the detriment
of such Grantor for the benefit of any other individual or business entity other
than such Grantor; (B) no employee, independent contractor or agent of such
Grantor has misappropriated any trade secrets of any other individual or
business entity in the course of the performance of his or her duties as an
employee, independent contractor or agent of such Grantor; and (C) no employee,
independent contractor or agent of such Grantor is in default or breach of any
term of any employment agreement, non-disclosure agreement, assignment of
inventions agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of such Grantor’s
Intellectual Property Collateral.

(ix) No Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

 

- 10 -



--------------------------------------------------------------------------------

Section 7. Further Assurances. (a) Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary or desirable, or that the Purchaser may
request, in order to perfect and protect any pledge or security interest granted
or purported to be granted by such Grantor hereunder or to enable the Purchaser
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral of such Grantor. Without limiting the generality of the foregoing,
each Grantor will promptly with respect to Collateral of such Grantor: (i) file
such financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Purchaser
may request, in order to perfect and preserve the security interest granted or
purported to be granted by such Grantor hereunder; (ii) at the request of the
Purchaser, take all action to ensure that the Purchaser’s security interest is
noted on any certificate of title related to any Collateral evidenced by a
certificate of title; and (iii) deliver to the Purchaser evidence that all other
actions that the Purchaser may deem reasonably necessary or desirable in order
to perfect and protect the security interest granted or purported to be granted
by such Grantor under this Agreement has been taken.

(b) Each Grantor hereby authorizes the Purchaser to file one or more financing
or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Grantor, regardless of whether any particular asset described in
such financing statements falls within the scope of the UCC. A photocopy or
other reproduction of this Agreement shall be sufficient as a financing
statement where permitted by law. Each Grantor ratifies its authorization for
the Purchaser to have filed such financing statements, continuation statements
or amendments filed prior to the date hereof.

(c) Each Grantor will furnish to the Purchaser from time to time statements and
schedules further identifying and describing the Collateral of such Grantor and
such other reports in connection with such Collateral as the Purchaser may
reasonably request, all in reasonable detail.

Section 8. As to Equipment and Inventory. Each Grantor will cause its Equipment
to be maintained and preserved in the same condition, repair and working order
as when new, ordinary wear and tear excepted, and will forthwith, or in the case
of any loss or damage to any of such Equipment as soon as practicable after the
occurrence thereof, make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end. Each Grantor will pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including, without limitation, claims for labor, materials and supplies)
against, its Equipment and Inventory. In producing its Inventory, each Grantor
will comply with all requirements of applicable law, including, without
limitation, the Fair Labor Standards Act.

Section 9. Insurance. (a) Each Grantor will, at its own expense, maintain
insurance with respect to its Equipment and Inventory in such amounts, against
such risks, in such form and with such insurers, as shall be satisfactory to the
Purchaser from time to time. At the reasonable request of the Purchaser, each
policy of each Grantor for liability insurance shall provide for all losses to
be paid on behalf of the Purchaser and such Grantor as their interests may
appear, and each policy for property damage insurance shall

 

- 11 -



--------------------------------------------------------------------------------

provide for all losses (except for losses of less than $50,000 per occurrence)
to be paid directly to the Purchaser. At the reasonable request of the
Purchaser, each such policy shall in addition (i) name such Grantor and the
Purchaser as insured parties thereunder (without any representation or warranty
by or obligation upon the Purchaser) as their interests may appear, (ii) contain
the agreement by the insurer that any loss thereunder shall be payable to the
Purchaser notwithstanding any action, inaction or breach of representation or
warranty by such Grantor, (iii) provide that there shall be no recourse against
the Purchaser for payment of premiums or other amounts with respect thereto and
(iv) provide that at least 10 days’ prior written notice of cancellation or of
lapse shall be given to the Purchaser by the insurer. Each Grantor will, if so
requested by the Purchaser, deliver to the Purchaser original or duplicate
policies of such insurance and, as often as the Purchaser may reasonably
request, a report of a reputable insurance broker with respect to such
insurance. Further, each Grantor will, at the request of the Purchaser, duly
execute and deliver instruments of assignment of such insurance policies to
comply with the requirements of Section 8 and cause the insurers to acknowledge
notice of such assignment.

(b) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 9 may be paid directly to the individual or business
entity who shall have incurred liability covered by such insurance. In case of
any loss involving damage to Equipment or Inventory when subsection (c) of this
Section 9 is not applicable, the applicable Grantor will make or cause to be
made the necessary repairs to or replacements of such Equipment or Inventory,
and any proceeds of insurance properly received by or released to such Grantor
shall be used by such Grantor, except as otherwise required hereunder or by the
Note, to pay or as reimbursement for the costs of such repairs or replacements.

(c) So long as no Event of Default shall have occurred and be continuing, all
insurance payments received by the Purchaser in connection with any loss, damage
or destruction of any Inventory or Equipment will be released by the Purchaser
to the applicable Grantor for the repair, replacement or restoration thereof,
subject to such terms and conditions with respect to the release thereof as the
Purchaser may reasonably require. To the extent that (i) the amount of any such
insurance payments exceeds the cost of any such repair, replacement or
restoration, or (ii) such insurance payments are not otherwise required by the
applicable Grantor to complete any such repair, replacement or restoration
required hereunder, the Purchaser will not be required to release the amount
thereof to such Grantor and may hold or continue to hold such amount as
additional security for the Secured Obligations of such Grantor. Upon the
occurrence and during the continuance of any Event of Default or the actual or
constructive total loss (in excess of $50,000 per occurrence) of any Equipment
or Inventory, all insurance payments in respect of such Equipment or Inventory
shall be paid to the Purchaser and shall, in the Purchaser’s sole discretion,
(i) be released to the applicable Grantor to be applied as set forth in the
first sentence of this subsection (c) or (ii) be held as additional Collateral
hereunder or applied as specified in Section 19(b).

Section 10. Post-Closing Changes; Collections on Receivables. (a) No Grantor
will change its name, type of organization, jurisdiction of organization,
organizational identification number or location from those set forth in 6(a) of
this Agreement without first giving at least 30 days’ prior written notice to
the Purchaser and taking all action required by the Purchaser for the purpose of
perfecting or protecting the security interest granted by this Agreement. Each
Grantor will hold and preserve its records relating to the

 

- 12 -



--------------------------------------------------------------------------------

Collateral and will permit representatives of the Purchaser at any time during
normal business hours and upon reasonable prior written notice to inspect and
make abstracts from such records and other documents. If any Grantor does not
have an organizational identification number and later obtains one, it will
forthwith notify the Purchaser of such organizational identification number.

(b) Except as otherwise provided in this subsection (b), each Grantor will
continue to collect, at its own expense, all amounts due or to become due such
Grantor under the Receivables. In connection with such collections, such Grantor
may take (and, at the Purchaser’s direction, will take) such action as such
Grantor or the Purchaser may deem necessary or advisable to enforce collection
of the Receivables; provided, however, that the Purchaser shall have the right
at any time, upon the occurrence and during the continuation of an Event of
Default and upon written notice to such Grantor of its intention to do so, to
notify the Obligors under any Receivables of the assignment of such Receivables
to the Purchaser and to direct such Obligors to make payment of all amounts due
or to become due to such Grantor thereunder directly to the Purchaser and, upon
such notification and at the expense of such Grantor, to enforce collection of
any such Receivables, to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done, and to otherwise exercise all rights with respect to such Receivables,
including, without limitation, those set forth set forth in Section 9-607 of the
UCC. After receipt by any Grantor of the notice from the Purchaser referred to
in the proviso to the preceding sentence, (i) all amounts and proceeds
(including, without limitation, instruments) received by such Grantor in respect
of the Receivables of such Grantor shall be received in trust for the benefit of
the Purchaser hereunder, shall be segregated from other funds of such Grantor
and shall be forthwith paid over to the Purchaser in the same form as so
received (with any necessary indorsement) and, if any Event of Default shall
have occurred and be continuing, applied as provided in Section 19(b) and
(ii) such Grantor will not adjust, settle or compromise the amount or payment of
any Receivable, release wholly or partly any Obligor thereof or allow any credit
or discount thereon. No Grantor will permit or consent to the subordination of
its right to payment under any of the Receivables to any other indebtedness or
obligations of the Obligor thereof.

Section 11. As to Intellectual Property Collateral. (a) With respect to each
item of its Intellectual Property Collateral, each Grantor agrees to take, at
its expense, all necessary steps, including, without limitation, in the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authority, to (i) maintain the validity and enforceability of such
Intellectual Property Collateral and maintain such Intellectual Property
Collateral in full force and effect, and (ii) pursue the registration and
maintenance of each patent, trademark, or copyright registration or application,
now or hereafter included in such Intellectual Property Collateral of such
Grantor, including, without limitation, the payment of required fees and taxes,
the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings. No Grantor shall, without the written consent of
the Purchaser, discontinue use of or otherwise abandon any Intellectual Property
Collateral, or abandon any right to file an application for patent, trademark,
or copyright, unless such Grantor determines that such use or the

 

- 13 -



--------------------------------------------------------------------------------

pursuit or maintenance of such Intellectual Property Collateral is no longer
desirable in the conduct of such Grantor’s business and that the loss thereof
would not be reasonably likely to have a material adverse effect on such
Grantor’s business, in which case, such Grantor will give prompt notice of any
such abandonment to the Purchaser.

(b) Each Grantor agrees promptly to notify the Purchaser if such Grantor becomes
aware (i) that any item of the Intellectual Property Collateral may have become
abandoned, placed in the public domain, invalid or unenforceable, or of any
adverse determination or development regarding such Grantor’s ownership of any
of the Intellectual Property Collateral or its right to register the same or to
keep and maintain and enforce the same, or (ii) of any adverse determination or
the institution of any proceeding (including, without limitation, the
institution of any proceeding in the U.S. Patent and Trademark Office or any
court) regarding any item of the Intellectual Property Collateral.

(c) In the event that any Grantor becomes aware that any item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Grantor shall promptly notify the Purchaser and shall take
such actions, at its expense, as such Grantor deems reasonable and appropriate
under the circumstances to protect or enforce such Intellectual Property
Collateral, including, without limitation, suing for infringement or
misappropriation and for an injunction against such infringement or
misappropriation.

(d) Each Grantor shall use proper statutory notice in connection with its use of
each item of its Intellectual Property Collateral. Except as provided in
Section 11(a) hereof, no Grantor shall do or permit any act or knowingly omit to
do any act whereby any of its Intellectual Property Collateral may lapse or
become invalid or unenforceable or placed in the public domain.

(e) Each Grantor shall take all steps which it or the Purchaser deems reasonable
and appropriate under the circumstances to preserve and protect each item of its
Intellectual Property Collateral, including, without limitation, maintaining the
quality of any and all products or services used or provided in connection with
any of the Trademarks, consistent with the quality of the products and services
as of the date hereof, and taking all steps necessary to ensure that all
licensed users of any of the Trademarks use such consistent standards of
quality.

(f) With respect to its Intellectual Property Collateral, each Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit A hereto or otherwise in form and substance satisfactory to the
Purchaser (an “Intellectual Property Security Agreement”), for recording the
security interest granted hereunder to the Purchaser in such Intellectual
Property Collateral with the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authorities necessary to perfect the
security interest hereunder in such Intellectual Property Collateral.

(g) Each Grantor agrees that should it obtain an ownership interest in any item
of the type set forth in Section 1(e) that is not on the date hereof a part of
the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and
(ii) any such After-Acquired Intellectual Property and, in the case of
trademarks, the

 

- 14 -



--------------------------------------------------------------------------------

goodwill symbolized thereby, shall automatically become part of the Intellectual
Property Collateral subject to the terms and conditions of this Agreement with
respect thereto. Within 30 days of the end of each fiscal quarter of the
Company, each Grantor shall give written notice to the Purchaser identifying the
After-Acquired Intellectual Property acquired during such fiscal quarter, and
such Grantor shall execute and deliver to the Purchaser with such written
notice, or otherwise authenticate, an agreement substantially in the form of
Exhibit B hereto or otherwise in form and substance satisfactory to the
Purchaser (an “IP Security Agreement Supplement”) covering such After-Acquired
Intellectual Property, which IP Security Agreement Supplement shall be recorded
with the U.S. Patent and Trademark Office, the U.S. Copyright Office and any
other governmental authorities necessary to perfect the security interest
hereunder in such After-Acquired Intellectual Property.

Section 12. Voting Rights; Dividends; Etc. (a) So long as no Event of Default
shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided however, that such Grantor will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral or any part
thereof.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Note; provided, however, that any and all

(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,

(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus and

(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Security Collateral

shall be, and shall be forthwith delivered to the Purchaser to hold as, Security
Collateral and shall, if received by such Grantor, be received in trust for the
benefit of the Purchaser, be segregated from the other property or funds of such
Grantor and be forthwith delivered to the Purchaser as Security Collateral in
the same form as so received (with any necessary indorsement).

(iii) The Purchaser will execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

 

- 15 -



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 12(a)(i) shall, upon notice to such Grantor by the
Purchaser, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 12(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Purchaser, which shall thereupon have the
sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 12(b) shall
be received in trust for the benefit of the Purchaser, shall be segregated from
other funds of such Grantor and shall be forthwith paid over to the Purchaser as
Security Collateral in the same form as so received (with any necessary
indorsement).

Section 13. As to Letter-of-Credit Rights. (a) Each Grantor, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Purchaser, intends to (and hereby does) assign to the Purchaser its rights
(including its contingent rights) to the proceeds of all contracts consisting of
letters of credit of which it is or hereafter becomes a beneficiary or assignee.
Each Grantor will promptly cause the issuer of each letter of credit and each
nominated person (if any) with respect thereto to consent to such assignment of
the proceeds thereof pursuant to a consent in form and substance satisfactory to
the Purchaser and deliver written evidence of such consent to the Purchaser.

(b) Upon the occurrence of an Event of Default, each Grantor will, promptly upon
request by the Purchaser, (i) notify (and such Grantor hereby authorizes the
Purchaser to notify) the issuer and each nominated person with respect to each
of the Related Contracts consisting of letters of credit that the proceeds
thereof have been assigned to the Purchaser hereunder and any payments due or to
become due in respect thereof are to be made directly to the Purchaser or its
designee and (ii) arrange for the Purchaser to become the transferee beneficiary
of letter of credit.

Section 14. Commercial Tort Claims. Each Grantor will promptly give notice to
the Purchaser of any commercial tort claim that may arise after the date hereof
and will immediately execute or otherwise authenticate a supplement to this
Agreement, and otherwise take all necessary action, to subject such commercial
tort claim to the first priority security interest created under this Agreement.

Section 15. Transfers and Other Liens; Additional Shares. (a) Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Note Purchase Agreement, or (ii) create or suffer to

 

- 16 -



--------------------------------------------------------------------------------

exist any lien or other encumbrance upon or with respect to any of the
Collateral of such Grantor except for the pledge, assignment and security
interest created under this Agreement and any liens or other encumbrances
permitted under the terms of the Note Purchase Agreement.

(b) Each Grantor agrees that it will (i) cause each issuer of the capital stock
pledged by such Grantor not to issue any capital stock or other securities in
addition to or in substitution for the Pledged Equity issued by such issuer,
except to such Grantor, and (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional capital
stock or other securities.

Section 16. Purchaser Appointed Attorney in Fact. Each Grantor hereby
irrevocably appoints the Purchaser such Grantor’s attorney in fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time in the Purchaser’s discretion, to, upon the
occurrence and during the continuance of an Event of Default, take any action
and to execute any instrument that the Purchaser may deem reasonably necessary
or advisable to accomplish the purposes of this Agreement, including, without
limitation:

(a) to obtain and adjust insurance required to be paid to the Purchaser pursuant
to Section 9,

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above, and

(d) to file any claims or take any action or institute any proceedings that the
Purchaser may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce compliance with the terms and conditions of
any Assigned Agreement or the rights of the Purchaser with respect to any of the
Collateral.

Section 17. Purchaser May Perform. If any Grantor fails to perform any agreement
contained herein, the Purchaser may, but without any obligation to do so and
without notice, itself perform, or cause performance of, such agreement, and the
expenses of the Purchaser incurred in connection therewith shall be payable by
such Grantor under Section 20.

Section 18. The Purchaser’s Duties. (a) The powers conferred on the Purchaser
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Purchaser shall have no duty as to any Collateral,
as to ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral, or
as to the taking of any necessary steps to preserve rights against any parties
or any other rights pertaining to any Collateral. The Purchaser shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.

 

- 17 -



--------------------------------------------------------------------------------

(b) Anything contained herein to the contrary notwithstanding, the Purchaser may
from time to time, when the Purchaser deems it to be necessary, appoint one or
more subagents (each a “Subagent”) for the Purchaser hereunder with respect to
all or any part of the Collateral. In the event that the Purchaser so appoints
any Subagent with respect to any Collateral, (i) the assignment and pledge of
such Collateral and the security interest granted in such Collateral by each
Grantor hereunder shall be deemed for purposes of this Security Agreement to
have been made to such Subagent, in addition to the Purchaser as security for
the Secured Obligations of such Grantor, (ii) such Subagent shall automatically
be vested, in addition to the Purchaser, with all rights, powers, privileges,
interests and remedies of the Purchaser hereunder with respect to such
Collateral, and (iii) the term “Purchaser,” when used herein in relation to any
rights, powers, privileges, interests and remedies of the Purchaser with respect
to such Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Purchaser.

Section 19. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Purchaser may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default under the UCC (whether
or not the UCC applies to the affected Collateral) and also may: (i) require
each Grantor to, and each Grantor hereby agrees that it will at its expense and
upon request of the Purchaser forthwith, assemble all or part of the Collateral
as directed by the Purchaser and make it available to the Purchaser at a time to
be designated by the Purchaser that is reasonably convenient to both parties;
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Purchaser’s offices or elsewhere, for cash, on credit or for future delivery,
and upon such other terms as the Purchaser may deem commercially reasonable;
(iii) occupy any premises owned or leased by any of the Grantors where the
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation; and (iv) exercise any
and all rights and remedies of any of the Grantors under or in connection with
the Collateral, or otherwise in respect of the Collateral, including, without
limitation, (A) any and all rights of such Grantor to demand or otherwise
require payment of any amount under, or performance of any provision of the
Receivables and the other Collateral, (B) withdraw, or cause or direct the
withdrawal, of all funds with respect to the Account Collateral and (C) exercise
all other rights and remedies with respect to the Receivables and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC. Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Purchaser shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Purchaser may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

- 18 -



--------------------------------------------------------------------------------

(b) Any cash held by or on behalf of the Purchaser and all cash proceeds
received by or on behalf of the Purchaser in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the
discretion of the Purchaser, be held by the Purchaser as collateral for, and/or
then or at any time thereafter applied (after payment of any amounts payable to
the Purchaser pursuant to Section 15) in whole or in part by the Purchaser
against, all or any part of the Secured Obligations. Any surplus of such cash or
cash proceeds held by or on the behalf of the Purchaser and remaining after
payment in full of all the Secured Obligations shall be paid over to the
applicable Grantor or to whomsoever may be lawfully entitled to receive such
surplus.

(c) All payments received by any Grantor under or in respect of the Collateral
shall be received in trust for the benefit of the Purchaser, shall be segregated
from other funds of such Grantor and shall be forthwith paid over to the
Purchaser in the same form as so received (with any necessary indorsement).

(d) The Purchaser may, without notice to any Grantor except as required by law
and at any time or from time to time, charge, set off and otherwise apply all or
any part of the Secured Obligations against any funds held in any deposit
account.

(e) The Purchaser may send to each bank, securities intermediary or issuer party
to any Deposit Account Control Agreement, Securities/Deposit Account Control
Agreement, Securities Account Control Agreement or Uncertificated Security
Control Agreement a “Notice of Exclusive Control” as defined in and under such
Agreement.

(f) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Purchaser or its designee such Grantor’s know-how
and expertise, and documents and things relating to any Intellectual Property
Collateral subject to such sale or other disposition, and such Grantor’s
customer lists and other records and documents relating to such Intellectual
Property Collateral and to the manufacture, distribution, advertising and sale
of products and services of such Grantor.

(g) If the Purchaser shall determine to exercise its right to sell all or any of
the Security Collateral of any Grantor pursuant to this Section 19, each Grantor
agrees that, upon request of the Purchaser, such Grantor will, at its own
expense:

(i) execute and deliver, and cause each issuer of such Security Collateral
contemplated to be sold and the directors and officers thereof to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts and things, as may be necessary or, in the opinion of the Purchaser,
advisable to register such Security Collateral under the provisions of the
Securities Act of 1933 (as amended from time to time, the “Securities Act”), to
cause the registration

 

- 19 -



--------------------------------------------------------------------------------

statement relating thereto to become effective and to remain effective for such
period as prospectuses are required by law to be furnished and to make all
amendments and supplements thereto and to the related prospectus that, in the
opinion of the Purchaser, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto;

(ii) use its best efforts to qualify the Security Collateral under the state
securities or “Blue Sky” laws and to obtain all necessary governmental approvals
for the sale of such Security Collateral, as requested by the Purchaser;

(iii) cause each such issuer of such Security Collateral to make available to
its security holders, as soon as practicable, an earnings statement that will
satisfy the provisions of Section 11(a) of the Securities Act;

(iv) provide the Purchaser with such other information and projections as may be
necessary or, in the opinion of the Purchaser, advisable to enable the Purchaser
to effect the sale of such Security Collateral; and

(v) do or cause to be done all such other acts and things as may be necessary to
make such sale of such Security Collateral or any part thereof valid and binding
and in compliance with applicable law.

(h) The Purchaser is authorized, in connection with any sale of the Security
Collateral pursuant to this Section 19, to deliver or otherwise disclose to any
prospective purchaser of the Security Collateral: (i) any registration statement
or prospectus, and all supplements and amendments thereto, prepared pursuant to
subsection (e)(i) above; (ii) any information and projections provided to it
pursuant to subsection (e)(iv) above; and (iii) any other information in its
possession relating to such Security Collateral.

(i) Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Purchaser by reason of the failure by such
Grantor to perform any of the covenants contained in subsection (f) above and,
consequently, agrees that, if such Grantor shall fail to perform any of such
covenants, it will pay, as liquidated damages and not as a penalty, an amount
equal to the value of the Security Collateral on the date the Purchaser shall
demand compliance with subsection (f) above.

Section 20. Indemnity and Expenses. (a) Each Grantor agrees to indemnify, defend
and save and hold harmless the Purchaser and each of its affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct.

 

- 20 -



--------------------------------------------------------------------------------

(b) Each Grantor will upon demand pay to the Purchaser the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
expenses of its counsel and of any experts and agents, that the Purchaser may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or the sale of, collection from or
other realization upon, any of the Collateral of such Grantor, (iii) the
exercise or enforcement of any of the rights of the Purchaser hereunder or
(iv) the failure by such Grantor to perform or observe any of the provisions
hereof.

Section 21. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Purchaser and the Grantors, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Purchaser to exercise,
and no delay in exercising any right hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.

(b) Upon the execution and delivery by any third-party of a security agreement
supplement in substantially the form of Exhibit C hereto (each a “Security
Agreement Supplement”), such third-party shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder, and each reference in this
Agreement to “Grantor” shall also mean and be a reference to such Additional
Grantor, each reference in this Agreement and the Note to the “Collateral” shall
also mean and be a reference to the Collateral granted by such Additional
Grantor and each reference in this Agreement to a Schedule shall also mean and
be a reference to the schedules attached to such Security Agreement Supplement.

Section 22. Notices, Etc. All notices and other communications provided for
hereunder shall be either (i) in writing (including facsimile communication) and
mailed, faxed or otherwise delivered or (ii) by electronic mail (if electronic
mail addresses are designated as provided below) confirmed immediately in
writing, in the case of the Purchaser, addressed to it at: Prides Capital Fund
I, L.P., c/o Prides Capital Partners, LLC, 200 High Street, Suite 700, Boston,
MA 02110, Attention: Hank Lawlor, Telephone No. (617) 778-9200, Facsimile No.:
(617) 778-9299, e-mail address: hank@pridescapital.com and, in the case of each
Grantor, addressed to it at its address set forth opposite such Grantor’s name
on the signature pages hereto or on the signature page to the Security Agreement
Supplement pursuant to which it became a party hereto; or, as to any party, at
such other address as shall be designated by such party in a written notice to
the other parties. All such notices and other communications shall, when mailed,
faxed, sent by electronic mail or otherwise, be effective when deposited in the
mails, confirmed by facsimile answerback, sent by electronic mail and confirmed
in writing, or otherwise delivered (or confirmed by a signed receipt),
respectively, addressed as aforesaid; except that notices and other
communications to the Purchaser shall not be effective until received by the
Purchaser. Delivery by facsimile or electronic mail of an executed counterpart
of any amendment or waiver of any provision of this Agreement or of any Security
Agreement Supplement or Schedule hereto shall be effective as delivery of an
original executed counterpart thereof.

 

- 21 -



--------------------------------------------------------------------------------

Section 23. Continuing Security Interest; Assignments under the Note. This
Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full in cash of the
Secured Obligations, (b) be binding upon each Grantor, its successors and
assigns and (c) inure to the benefit of the Purchaser and its successors,
transferees and assigns. Without limiting the generality of the foregoing clause
(c), the Purchaser may assign or otherwise transfer all or any portion of its
rights and obligations under the Note to any other individual or business
entity, and such other individual or business entity shall thereupon become
vested with all the benefits in respect thereof granted to the Purchaser herein
or otherwise.

Section 24. Release; Termination. (a) Upon any sale, lease, transfer or other
disposition of any item of Collateral of any Grantor in accordance with the
terms of the Note or this Agreement (other than sales of Inventory in the
ordinary course of business), the Purchaser will, at such Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted hereby; provided, however, that at the
time of such request and such release no Event of Default shall have occurred
and be continuing.

(b) Upon the payment in full in cash of the Secured Obligations and, the pledge
and security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the applicable Grantor. Upon any such termination,
the Purchaser will, at the applicable Grantor’s expense, execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.

Section 25. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

Section 26. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Remainder of page intentionally left blank.]

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

    GRANTORS:   Address for Notices:         

 

    EDIETS.COM, INC.  

 

     

 

    By:   

 

      Name:          Title:          EDIETS, INC.   Address for Notices:       
 

 

    By:   

 

 

 

    Name:     

 

    Title:          NUTRIO.COM, INC.   Address for Notices:         

 

    By:   

 

 

 

    Name:     

 

    Title:     



--------------------------------------------------------------------------------

Schedule I to the

Security Agreement

INVESTMENT PROPERTY

Part I

Initial Pledged Shares

 

Grantor

  

Issuer

  

Class of Equity

Interest

   Par Value    Certificate
No(s)    Number of
Shares    Percentage
of
Outstanding
Shares   eDiets.com, Inc.    Nutrio.com, Inc.    Common    $ 0.01      
9,803,014    100 % eDiets.com, Inc.    eDiets, BVI    Common    $ 1.00    1   
50,000    100 % eDiets.com, Inc.    eDiets, Inc.    Common    $ 0.001    5   
10,000,000    100 % eDiets.com, Inc.    eDiets Europe, Ltd    Common    $ 0.01
      385,016    100 %

Part II

Other Investment Property

 

Grantor

 

Issuer

 

Name of

Investment

 

Certificate

No(s)

 

Amount

 

Other

Identification

N/A

         



--------------------------------------------------------------------------------

Schedule II to the

Security Agreement

PLEDGED DEPOSIT ACCOUNTS

eDiets Operating account – 2000035097387—Wachovia

Nutrio Operating account – 2000006267515—Wachovia



--------------------------------------------------------------------------------

Schedule III to the

Security Agreement

INTELLECTUAL PROPERTY

I. Patents

 

Grantor

  

Patent

Titles

  

Country

  

Patent No.

  

Application

No.

  

Filing Date

  

Issue Date

                                                     

II. Domain Names and Trademarks (Grantor for all is eDiets.com, Inc.)

 

Grantor

  

Domain

Name/Mark

  

Country

  

Mark

  

Reg.

No.

  

Application
No.

  

Filing

Date

  

Issue

Date

   eDiets®    USA (for all)       2855444          June 22, 2004    eDiets.com®
         285443          June 22, 2004    Nutrio.com®          2437552         
March 20, 2001    DIETSMART®          2493454          September 25, 2001   
efitness.com                      deliciouslyyours.com       .               
gleemagazine.com       .                dietsmart.com                     
5stepdiet.com                      americasdietitian.com                     
americasnutritionist.com                      americasnutritionist.org         
            bodytypediet.com                      bringdeeliciousback.com      
               bringdeliciousback.com                      bringdeliciusback.com
                     bringdiliciousback.com                     
bringdiliciusback.com                      bringingdeliciousback.com            
         carbaddictsdiet.com                      circleofriends.cc            
         cookingforromance.net                      deeliciouslyyours.com      
               deitsmart.com                      deliciousathome.com         
            deliciouslynow.com                      deliciouslysmart.com      
           



--------------------------------------------------------------------------------

   deliciouslyyourfeedback.com                      deliciouslyyouropinion.com
                     deliciouslyyoursediets.com                     
deliciouslyyoursfood.com                      deliciouslyyoursmeals.com         
            deliciouslyyoursonline.com                     
delicioustoyourdoor.com                      deliciousyours.com               
      deliciuslyyours.com                      deliversdelicious.com            
        

diabetes-blog.com

                    

diet-blogs.com

                    

diet-blogs.net

                    

diet-logs.com

                    

dietcity.com

                    

dietcop.com

                    

dietdepot.us

                    

dietemergency.com

                    

dietheadlinenews.com

                    

dietlivemeetings.com

                    

dietmealsdirect.com

                    

dietnewscenter.com

                    

dietnewschannel.com

                    

dietnewsnetwork.net

                    

dietpatrol.com

                    

dietright.com

                    

dietsmart.info

                    

dietsolutioncenter.com

                    

dietsonline.com

                    

dietssmart.com

                    

dietsupportmeetings.com

                    

diliciouslyyours.com

                    

diliciuslyyours.com

                    

dnadiets.com

                    

dydelivered.com

                    

dydelivers.com

                    

dydelivery.com

                    

dyediets.com

                    

dymeals.com

                    

dysurvey.com

                    

dytoyourdoor.com

                    

eatwellplan.com

                    

eatwellprogram.com

                    

ediet-blog.com

                    

ediet-blog.net

                    

ediet24.com

                    

edietcity.com

                    

edietdelicious.com

                    

edietdelish.com

                    

edietdy.com

                    

edietheadlinenews.com

                    

edietlivemeetings.com

                    

edietmarket.com

                    

edietmen.com

                    

edietmen.us

                    

edietnetwork.com

                    

edietnews.com

                    

edietnewscenter.com

                    

edietnewschannel.com

                    

ediets-blog.com

                    

ediets-blog.net

                    

ediets-delicious.com

                    

ediets-uk.com

                    

ediets1.com

                    

ediets24.com

                    

edietsaffiliate.com

                    

edietsaffiliates.com

                    

edietsatkins.com

                    

edietscenter.com

                    

edietscentral.com

                 

 

- 2 -



--------------------------------------------------------------------------------

  

edietsclient.com

                    

edietsconnections.com

                    

edietscooking.com

                    

edietscorporateservices.com

                    

edietscs.com

                    

edietsdairyfree.com

                    

edietsdeelicious.com

                    

edietsdelices.com

                    

edietsdelicios.com

                    

edietsdelicious.com

                    

edietsdeliciouslyours.com

                    

edietsdeliciouslyyours.com

                    

edietsdelicius.com

                    

edietsdelish.com

                    

edietsdelivered.com

                    

edietsdelivers.com

                    

edietsdelivery.com

                    

edietsdiabetes.com

                    

edietsdilices.com

                    

edietsdilicios.com

                    

edietsdilicious.com

                    

edietsdilicius.com

                    

edietsdirect.com

                    

edietsdy.com

                    

edietseat.com

                    

edietseats.com

                    

edietsespana.com

                    

edietseurope.com

                    

edietsexpress.com

                    

edietsfood.com

                    

edietsformen.com

                    

edietsforwomen.com

                    

edietsheadlinenews.com

                    

edietsiq.com

                    

edietsleancuisine.com

                    

edietslive.com

                    

edietslivemeeting.com

                    

edietslivemeetings.com

                    

edietslocal.com

                    

edietslowfat.com

                    

edietslowsodium.com

                    

edietsmarket.com

                    

edietsmealplan.com

                    

edietsmeals.com

                    

edietsmillionpoundmarch.com

                    

edietsmillionpoundmarch.net

                    

edietsmillionpoundmarch.org

                    

edietsmillionpoundmarch.us

                    

edietsmillionpoundmarches.com

                    

edietsmp3.com

                    

edietsnetwork.com

                    

edietsnews.com

                    

edietsnewscenter.com

                    

edietsnewschannel.com

                    

edietson.com

                    

edietsp3.com

                    

edietsradio.com

                    

edietsshop.com

                    

edietssolutions.com

                    

edietsstore.biz

                    

edietsstore.com

                    

edietsstore.us

                    

edietssupportmeetings.com

                    

edietstakesitoff.com

                    

edietstogo.com

                    

edietstv.com

                    

edietsu.com

                    

edietsuk.com

                    

edietsupportmeetings.com

                    

edietsvegan.com

                 

 

- 3 -



--------------------------------------------------------------------------------

  

edietsxpress.com

                    

edietsyourway.com

edietszone.com

ediettv.com

edietwomen.com

efitnessuk.co.uk

efitnessuk.com

emeetingslive.com

emotivation.com

enutri.com

ervana.com

ervana.net

ervana.tv

ervana.us

financehelp.com

fitness-blog.net

fitness-diet.net

flavorfulldiet.com

freshchefdirect.com

freshcuisin.com

freshcuisine.com

freshcuisines.com

freshcuizine.com

freshcusine.com

freshquizine.com

freshselects.com

get10offdy.com

giimpact.com

gleeemagazine.com

glemagzine.com

glutensensitivediet.com

glycemicimpact.com

glycemicimpactdiet.com

goediets.com

healthlymealsdirect.com

high-protein.com

highcarbdiet.com

househelp.com

i2diet.com

i2guide.com

i4men.com

i4women.com

i4you.com

iformen.com

iforwomen.com

iforyou.com

iqdiet.com

lastminutediets.com

low-carb-plan.com

low-carb-plan.net

low-fat-blog.com

low-fat-diet.net

lowcarbcounter.com

lowcarbculture.com

lowcarbsuppliers.com

lowcholesteroldiet.com

millionpoundmarch.com

millionpoundmarch.org

millionpoundmarchblog.com

millionpoundmarches.com

misterbadfood.com

misterbadfoods.com

mrbadfood.com

mrbadfoods.com

mycircleofriends.com

mydeliciousdelivery.com

myediets.com

myedietsexpress.com

myfreshmeals.com

mymealdirect.com

                 

 

- 4 -



--------------------------------------------------------------------------------

  

mymealplan.com

                    

mymealsdirect.com

mywellcentral.com

myyummydiet.com

netdiets.com

netdiets.us

newavocado.com

nushape.com

nutriodirect.com

oneeightymag.com

oneeightymag.net

oneeightymagazine.com

oneeightymagazine.net

onlinedietmeeting.com

onlinedietmeetings.com

onlineweightlossmeetings.com

organicfooddiet.com

practicaldiet.com

selfhelpcentral.com

selfhelptech.com

shapecity.com

storemedia.com

sugardiet.com

summerfreshdiet.com

thedietdepot.com

theedietsmillionpoundmarch.com

theflavorfulldiet.com

themillionpoundmarch.net

themillionpoundmarch.org

themillionpoundmarch.us

themillionpoundmarches.com

thesummerfreshdiet.com

trydeliciouslyyours.com

tryediets.com

u2tech.com

vitadeli.com

vitanourish.com

waytoeat.net

weightlossmeetings.com

wellcentral.cc

wellcentral.com

wellcentral.net

wellcentral.tv

yourmeal.com

yourmeals.com

zerocarbdiet.com

zone-diet-blog.com

                 

III. Trade Names

 

Grantor

 

Names

eDiets.com, Inc.

  eDiets

eDiets.com, Inc.

  eDiets.com

eDiets.com, Inc.

  Nutrio / Nutrio.com

eDiets.com, Inc

  DIETSMART / dietsmart.com

eDiets.com, Inc.

  efitness / efitness.com

 

- 5 -



--------------------------------------------------------------------------------

eDiets.com, Inc.

  deliciously yours / deliciouslyyours meal delivery service /
deliciouslyyours.com

eDiets.com, Inc.

  glee / glee magazine / gleemagazine.com

eDiets.com, Inc.

  eDiets Corporate Services

eDiets.com, Inc.

  Mr. Bad Food

IV. Copyrights

 

Grantor

  

Title of Work

  

Country

  

Title

  

Reg.

No.

  

Application
No.

  

Filing

Date

  

Issue

Date

eDiets.com, Inc.

   www.ediets.com, v6.5    USA       TX6299443          October 27, 2003

eDiets.com, Inc.

   www.ediets.com    USA       TX6299443          December 23, 2005

eDiets.com, Inc.

   eFitness    USA       TX5872690          October 27, 2003

eDiets.com, Inc.

   eDiets Pocket Enyclopedia    USA       TX5782718          May 8, 2003

eDiets.com, Inc.

   eDiets.com    USA       TX5880669          October 27, 2003

V. IP Agreements

 

    

Grantor

 

IP

Agreements

       N/A    

 

- 6 -



--------------------------------------------------------------------------------

Schedule IV to the

Security Agreement

COMMERCIAL TORT CLAIMS

[Describe nature of claim(s)-see Comment 5 to UCC Section 9-108]

N/A



--------------------------------------------------------------------------------

Schedule V to the

Security Agreement

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,

JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

 

Grantor

  

Location

  

Chief

Executive

Office

  

Type of

Organization

  

Jurisdiction of
Organization

  

Organizational
I.D. No.

eDiets.com, Inc.

  

1000 Corporate Drive, Suite 600              

Ft. Lauderdale, FL 33334                        

   For profit corp.    DE    56-0952883

eDiets, Inc.

  

1000 Corporate Drive, Suite 600              

Ft. Lauderdale, FL 33334                        

   For profit corp.    DE    65-0687110

eDiets, BVI

  

1000 Corporate Drive, Suite 600              

Ft. Lauderdale, FL 33334                        

   For profit corp.    BVI    N/A

Nutrio.com, Inc.

  

1000 Corporate Drive, Suite 600              

Ft. Lauderdale, FL 33334                        

   For profit corp.    DE    65-0885927



--------------------------------------------------------------------------------

Schedule VI to the

Security Agreement

LOCATION OF EQUIPMENT AND INVENTORY

eDiets.com, Inc.

Locations of Equipment:

COMPUTER SERVER LOCATION

11300 NW 25 Street

Miami FL 33172

COMPUTER SERVER LOCATION

45901 Nokes Blvd

Sterling, VA 20166

OFFICE LOCATION

2225 N Commerce Parkway #7

Weston FL 33326

OFFICE & CALL CENTER LOCATION

1000 Corporate Drive Suite 600

Fort Lauderdale FL 33334

Locations of Inventory:

FULFILLMENT CENTER

3570 NW 53 Court

Fort Lauderdale FL 33309



--------------------------------------------------------------------------------

Schedule VII to the

Security Agreement

LETTERS OF CREDIT

 

Beneficiary
(Grantor)

 

Issuer

 

Nominated

Entity

(if any)

 

Account

Party

 

Number

 

Maximum

Available

Amount

 

Date

N/A

                                                                               
                           



--------------------------------------------------------------------------------

Exhibit A to the

Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated August 31, 2007 is made by the business entities listed on the
signature pages hereof (collectively, the “Grantors”) in favor of Prides Capital
Fund I, L.P., as lender (the “Purchaser”).

WHEREAS, the Purchaser has purchased a note dated the date hereof (the “Note”)
issued by the Company (said note, as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Note”) pursuant to a Note Purchase Agreement dated August 31, 2007 between the
Company and the Purchaser.

WHEREAS, as a condition precedent to the Purchaser purchasing the Note each
Grantor has executed and delivered that certain Security Agreement dated as of
the date hereof made by the Grantors to the Purchaser (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Purchaser a security interest in, among other property, certain intellectual
property of the Grantors, and have agreed as a condition thereof to execute this
IP Security Agreement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Purchaser a
security interest in all of such Grantor’s right, title and interest in and to
the following (the “Collateral”):

(i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

(ii) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

(iii) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);



--------------------------------------------------------------------------------

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Obligations of such Grantor now or hereafter existing under or in respect
of the Note, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this IP Security Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the Secured Obligations and that would be owed by such Grantor to the Purchaser
under the Note but for the fact that such Secured Obligations are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Purchaser with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

EDIETS.COM, INC.

By

 

 

Name:

 

Title:

  Address for Notices:

 

 

 

EDIETS, INC.

By

 

 

Name:

 

Title:

  Address for Notices:

 

 

 

NUTRIO.COM, INC.

By

 

 

Name:

 

Title:

  Address for Notices:

 

 

 

 

3



--------------------------------------------------------------------------------

SCHEDULES TO INTELLECTUAL PROPERTY SECURITY AGREEMENT

Schedule A—Patents

 

Grantor

  

Patent

Titles

  

Country

  

Patent No.

  

Application

No.

  

Filing Date

  

Issue Date

                                                     

 

4



--------------------------------------------------------------------------------

Schedule B – Trademarks, Domain Names and Trade Names

Trademarks and Domain Names (Grantor for all is eDiets.com, Inc.)

 

Grantor

  

Domain

Name/Mark

  

Country

  

Mark

  

Reg.

No.

  

Application
No.

  

Filing

Date

  

Issue

Date

                                                              

Trade Names

 

Grantor

 

Names

     

 

5



--------------------------------------------------------------------------------

Schedule C – Copyrights

 

Grantor

  

Title of Work

  

Country

  

Title

  

Reg.

No.

  

Application
No.

  

Filing

Date

  

Issue

Date

                                                              

 

6



--------------------------------------------------------------------------------

Exhibit B to the

Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated                     , 200  , is made by the
business entities listed on the signature page hereof (the “Grantor”) in favor
of Prides Capital Fund I, L.P., as lender (the “Purchaser”).

WHEREAS, the Purchaser has purchased a note dated the date hereof (the “Note”)
issued by the Company (said note, as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Note”) pursuant to a Note Purchase Agreement dated August 31, 2007 between the
Company and the Purchaser.

WHEREAS, pursuant to the Note, the Grantor and certain other business entities
have executed and delivered that certain Security Agreement dated August 31,
2007 made by the Grantor and such other parties to the Purchaser (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) and that certain Intellectual Property Security Agreement
dated August 31, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “IP Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Purchaser a security interest in the Additional Collateral (as defined in
Section 1 below) of the Grantor and has agreed as a condition thereof to execute
this IP Security Agreement Supplement for recording with the U.S. Patent and
Trademark Office, the United States Copyright Office and other governmental
authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Purchaser a
security interest in all of such Grantor’s right, title and interest in and to
the following (the “Collateral”):

(i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

(ii) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);



--------------------------------------------------------------------------------

(iii) the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto to the extent assignable (the
“Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) all any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all Obligations of the Grantor now or hereafter existing
under or in respect of the Note, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

SECTION 3. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer to record this IP Security Agreement
Supplement.

SECTION 4. Grants, Rights and Remedies. This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Security
Agreement. The Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the Purchaser
with respect to the Additional Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

SECTION 5. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

By

 

 

Name:   Title:   Address for Notices:

 

 

 

 

3



--------------------------------------------------------------------------------

Exhibit C to the

Security Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

Prides Capital Fund I, L.P., as Purchaser

c/o Prides Capital Partners, LLC

200 High Street, Suite 700

Boston, MA 02110

Attn: Hank Lawlor

eDiets.com, Inc.

Ladies and Gentlemen:

Reference is made to the Security Agreement dated August 31, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) made by the Grantors from time to time party thereto in
favor of the Purchaser. Terms defined in the Security Agreement and not
otherwise defined herein are used herein as defined in the Security Agreement.

SECTION 1. Grant of Security. The undersigned hereby grants to the Purchaser a
security interest in all of its right, title and interest in and to the
following, in each case whether now owned or hereafter acquired by the
undersigned, wherever located and whether now or hereafter existing or arising
(collectively, the undersigned’s “Collateral”): all Equipment, Inventory,
Receivables, Security Collateral (including, without limitation, the shares of
capital stock set forth on Part I of Schedule I hereto and the securities and
securities/deposit accounts set forth on Schedule II hereto), Account
Collateral, Intellectual Property Collateral, Commercial Tort Claims Collateral
(including, without limitation, the commercial tort claims described in Schedule
III hereto), all books and records (including, without limitation, customer
lists, credit files, printouts and other computer output materials and records)
of the undersigned pertaining to any of the undersigned’s Collateral, and all
proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the undersigned’s Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in this Section 1) and, to the extent not otherwise included,
all (A) payments under insurance (whether or not the Purchaser is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral, and
(B) cash.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Obligations of the undersigned now
or hereafter existing under or in respect of the Note, whether direct or
indirect, absolute or contingent, and whether for principal,



--------------------------------------------------------------------------------

reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Security Agreement
Supplement and the Security Agreement secures the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by the
undersigned to the Purchaser under the Note but for the fact that such Secured
Obligations are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.

SECTION 3. Representations and Warranties. (a) The undersigned’s exact legal
name, location, chief executive office, type of organization, jurisdiction of
organization and organizational identification number is set forth in Schedule V
hereto. The undersigned has no trade names other than as listed on Schedule II
hereto. Within the five years preceding the date hereof, the undersigned has not
changed its name, location, chief executive office, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Schedule V hereto.

(b) All of the Equipment and Inventory of the undersigned are located at the
places specified therefor in Schedule VI hereto.

(c) The undersigned is not a beneficiary or assignee under any letter of credit,
other than the letters of credit described in Schedule VII hereto.

(d) The undersigned hereby makes each other representation and warranty set
forth in Section 6 of the Security Agreement with respect to itself and the
Collateral granted by it.

SECTION 4. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

SECTION 5. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

Very truly yours,

[NAME OF ADDITIONAL GRANTOR] By  

 

Title:     Address for notices:

 

 

 

 

2